DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jovan N. Jovanovic on February 25, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, line 15: 	“configuration, after being in the deployed configuration, when the precision delivery vehicle is in rotative flight and released when the”

Claim 4, line 18: 	“wing stabilizer system, is releasable from  during flight.”

	
Allowable Subject Matter
Claims 1, 2, 4-9, 17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

a vehicle body assembly (fig. 1) having a central elongated fuselage (fuselage 1) and structurally configured to retain a payload (via cargo compartment 34); 
a fixed wing system (figs. 1 and 2) including a first wing and a second wing (wings 2) coupled to the vehicle body for fixed wing flight (fig. 2); 
a rotor system (fig. 1) including a mast structure (blade fold-up slide pole 18), a rotor hub (rotor blade fold-up hinge 22) rotatable about the mast structure (fig. 1) and at least two rotor blades (rotor blades 16) coupled to the rotor hub and rotatable with the rotor hub relative to the mast structure (fig. 1), 
wherein the at least two rotor blades (16) are movable between a collapsed configuration (fig. 5) and a deployed configuration (fig. 1) wherein in the collapsed configuration, the precision delivery vehicle is in fixed wing flight (as shown in fig. 5) and upon placement of the at least two rotor blades (16) into the deployed configuration, the precision delivery vehicle is placed into rotative flight (col. 18, lines 19-21);
wherein, the vehicle body assembly further includes a tail portion (rotor stowage door 10), with a fixed wing stabilizer system (tail plane 3, vertical stabilizer 4), including at least one control surface (rudder 7), is coupled to the tail portion (figs. 3a and 3b).

However, the prior art does not disclose the combined limitations of the claimed invention, specifically: 
With regard to claim 1, the first wing and the second wing are foldable and positionable between a collapsed configuration, after being in the deployed configuration, and a deployed configuration; one of the first wing and the second wing is one of repositionable in the collapsed configuration when the precision delivery vehicle is in rotative flight and released when the precision delivery vehicle is in rotative flight.
With regard to claim 4, wherein the tail portion, along with the fixed wing stabilizer system, is releasable from the vehicle body assembly during flight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647